Name: Commission Regulation (EEC) No 1551/81 of 4 June 1981 on arrangements for imports into the Benelux countries, France, Italy and the United Kingdom of certain textile products originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 6 . 81 Official Journal of the European Communities No L 152/ 13 COMMISSION REGULATION (EEC) No 1551 /81 of 4 June 1981 on arrangements for imports into the Benelux countries , France, Italy and the United Kingdom of certain textile products orginating in the People's Republic of China ries originating in China and specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2. v Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3061 /79 of 20 December 1979 on common rules for imports of certain textile products originating in China ( l ), as last amended by Regulation (EEC) No 723/81 (2), and in particular Article 11 (4) and (5) thereof, Whereas Article 11 of Regulation (EEC) No 3061 /79 lays down the conditions under which quantitative limits may be established ; Whereas Commission Regulations (EEC) No 2355/80 (3), (EEC) No 3353/80 (4), (EEC) No 401 /81 (5) set provisional quantitative limits on imports into certain Community regions of certain textile products of Chinese origin pending the result of the consulta ­ tions in progress ; Whereas on 2 and 23 April 1981 these consultations yielded a mutually acceptable result and it is therefore necessary to set the final quantitative limits for these products for the years 1981 to 1983 and to cancel the provisional quantitative limits ; Whereas the quantities of the products in question exported from China between 1 January 1981 and the date of entry into force of this Regulation must be set off against the quantitative limits which have been introduced for 1981 ; Whereas these quantitative limits do not prevent the importation of products covered by them but shipped from China before the date of entry into force of this Regulation , 1 . Products as referred to in Article 1 , shipped from China to the Benelux countries, France, Italy and the United Kingdom before the date of entry into force of this Regulation and not yet released for free circula ­ tion , shall be so released subject to the presentation of a shipment certificate proving that shipment actually took place before that date . 2 . All quantities of products shipped from China on or after 1 January 1981 and released for free circu ­ lation shall be deducted from the quantitative limits laid down. These quantitative limits shall not, however, prevent the importation of products covered by them but shipped from China before the date of entry into force of this Regulation . 3 . The imports of products exported from China to the Benelux countries, France, Italy and the United Kingdom from the date of entry into force of this Regulation are subject to the double-checking system established by Article 1 of Annex V to Regulation (EEC) No 3061 /79 . Article 3 Regulations (EEC) No 2355/80 and (EEC) No 3353/80 are hereby repealed. Regulation (EEC) No 401 /81 is hereby repealed as regards Italy and the United Kingdom, and as regards France for category 36 only.HAS ADOPTED THIS REGULATION : Article 1 Article 4 The importation into the Benelux countries, France, Italy and the United Kingdom of the product-catego ­ This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.&gt;) OJ No L 345, 31 . 12 . 1979, p . 1 .2 ) OJ No L 75, 21 . 3 . 81 , p . 8 . 3 ) OJ No L 238 , 11 . 9 . 80 , p . 12 . 4) OJ No L 351 , 24. 12 . 80, p. 22. 5 ) OJ No L 45, 18 . 2 . 81 , p . 14 . It shall apply until 31 December 1983 . No L 152/ 14 Official Journal of the European Communities 11 . 6 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 June 1981 . For the Commission Wilhelm HAFERKAMP Vice-President 11 . 6 . 81 Official Journal of the European Communities No L 152/ 15 ANNEX ' Cate ­ gory CCT heading No NIMEXE code ( 1981 ) Description Member States Quantitative limit from 1 January to 31 December 1981 1982 1983 18 61.03 B C 61.03-51 ; 55 ; 59 ; 81 ; 85 ; 89 Men's and boys' under garments ; including collars , shirt fronts and cuffs : Men's and boys' woven - under garments other than shirts, of wool , of cotton &lt;?r of man-made textile fibres I tonnes 150 156 162 21 61.01 B IV 61.02 B II d) 61.01-29 ; 31 ; 32 61.02-25 ; 26 ; 28 Men's and boys ' outer garments Women's , girls' and infants' outer garments : B. Other : Parkas ; anoraks, windcheaters , waister jackets and the like, woven, of wool , of cotton or of man-made textile fibres BNL 1 000 pieces 335 355 376 24 60.04 B IV b) 1 bb) d) 1 bb) 60.04-47 ; 73 Under garments , knitted or crocheted, not elastic or rubberized : Men's and boys' pyjamas, knitted or crocheted, of cotton or of synthetic textile fibres BNL 1 000 pieces 70 74 79 25 60.04 B IV b) 2) aa) bb) d) 2 aa) bb) 60.04-51 ; 53 ; 81 ; 83 Under garments, knitted or crocheted, not elastic or rubberized : Women's, girls' and infants (other than babies') knitted or crocheted pyjamas and night dresses of cotton or synthetic fibres BNL 1 000 pieces 75 80 84 30 A 61.04 BÃ ­ 61.04-11 ; 13 ; 18 Women's , girls ' and infants' under garments : Women's , girls ' and infants' woven pyjamas and night dresses, of wool , of cotton or of man-made textile fibres I 1 000 pieces 100 (!) 105 110 36 51.04 Bill 51 . 58 66 76 86 93 97 )4-56 ; 62 ; 64 ; 72 ; 74 ; 82 ; 84 ; 88 ; 89 ; 94 ; 95 ; 98 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : B. Woven fabrics of regnerated textile fibres : Woven fabrics of regenerated textile fibres (continuous) other than those for tyres and those containing elasto ­ meric yarn : F tonnes 180 191 202 No L 152/ 16 Official Journal of the European Communities 11 . 6 . 81 Cate ­ gory CCT heading No NIMEXE code ( 1981 ) Description Member States Units Quantitative limit from 1 January to 31 December 1981 1982 1983 73 60.05 A II b) 3 60.05-16 ; 17 ; 19 Outer garments and other articles , knitted or crocheted, not elastic or rub ­ berized : A. Outer garments and clothing accesso ­ ries : II . Other : Track suits of knitted or crocheted fabric , not elastic or rubberized, of wool , of cotton or of man-made textile fibres UK 1 000 pieces 190 201 213 f 1 ) An exceptional additional quantity of 25 000 pieces has been agreed for 1981 only.